Order filed December 1, 2011.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00155-CV
                                   ____________

                        REGINALD PETTEWAY, Appellant

                                           V.

              TEXAS DOW EMPLOYEE'S CREDIT UNION, Appellee


          On Appeal from the County Court at Law # 4 and Probate Court
                             Brazoria County, Texas
                        Trial Court Cause No. CI044286


                                      ORDER

       Appellant=s brief was due November 21, 2011. No brief or motion for extension of
time has been filed.

       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before December 15, 2011, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM